Title: TIL that the city of Dallas, Texas has lost every single one of 82 court cases against the same man, Robert Groden, over several decades.
Question:
Answer #1: &gt; When the arresting officer reported to his superior that Groden had been forced to go without prescribed medications in jail all night, the superior officer praised him for a job well done.

What the fuck...? Answer #2: Unreal.  Are taxpayers paying for that?  

I feel sorry for everyone beside me in Dallas county (we're in Rockwall, I'm sure they'd do the same here though).

The fact that they could testify that they prevented him from accessing medication, and they're now trying to harass his assistant, should make even the stupidest, most angry judge turn on the county... 

The "good ole boys club" at it's finest (/s in case that wasn't blatantly clear...).Answer #3: [He settled in March 2017 for a mere $25k.](http://www.dallasobserver.com/news/robert-groden-kennedy-assassination-expert-settles-with-dallas-over-dealey-plaza-arrests-9260827)